NOT FOR PUBLICATION WITHOUT THE
                            APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
  internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                     SUPERIOR COURT OF NEW JERSEY
                                                     APPELLATE DIVISION
                                                     DOCKET NO. A-5280-18

IN THE MATTER OF
BENJAMIN RUIZ, CITY OF
PERTH AMBOY,
DEPARTMENT OF PUBLIC
SAFETY.
__________________________

                Submitted February 3, 2021 – Decided April 9, 2021

                Before Judges Sumners and Geiger.

                On appeal from the New Jersey Civil Service
                Commission, Docket Nos. 2016-4436 and 2019-673.

                Mets Schiro & McGovern, LLP, attorneys for appellant
                (James M. Mets, of counsel and on the briefs; Kevin P.
                McGovern, on the briefs).

                King, Moench, Herniak & Mehta, LLP, attorneys for
                respondent City of Perth Amboy (Peter J. King, on the
                brief).

                Gurbir S. Grewal, Attorney General, attorney for
                respondent Civil Service Commission (Jonathan S.
                Sussman, Deputy Attorney General, on the statement in
                lieu of brief).

PER CURIAM
      This appeal requires us to determine whether to uphold the final agency

decision by the Civil Service Commission (Commission) adopting the

Administrative Law Judge's (ALJ) initial decision recommending the

termination of appellant Benjamin Ruiz's employment as the Chief of Police for

the City of Perth Amboy (City) due to misuse of public property,

insubordination, and conduct unbecoming of a public employee. Although, a

criminal jury found Ruiz not guilty of official misconduct, theft of services, and

witness tampering, and the same underlying facts were presented by the City,

we affirm Ruiz's termination. However, we remand for the Commission to

determine if Ruiz is entitled to back pay.

                                        I.

      Ruiz was hired as a patrol officer by the City in 1988 and ultimately

became chief of police in 2012. The administrative record of the pertinent

incidents and procedural history resulting in his termination are as follows.

      A. Mustang Repair

      In December 2013, Ruiz was driving his Mustang convertible in a civic

Christmas parade when the vehicle broke down. City Police Lieutenant Andy

Montalvo testified that, at Ruiz's request, he contacted auxiliary officer Robert




                                                                            A-5280-18
                                        2
O'Buck to have the vehicle towed to the police garage.      Ruiz denied instructing

Montalvo or O'Buck to tow the Mustang to the police garage.

      City auto mechanic Angel Velez testified that Ruiz told him the vehicle's

clutch needed to be replaced. Considering this an order to inspect and fix the

car, Velez put the Mustang on a garage lift and confirmed Ruiz's assessment.

Ruiz told Velez that he would be ordering the parts for the Mustang. After

receiving the parts, according to Velez, Ruiz instructed him to install them.

Velez complied and, during working hours, installed the parts in the Mustang,

taking about an hour and a half. When he finished, Velez drove the vehicle to

Ruiz's mother's residence, where it was typically stored.

      Miguel Garcia, another city auto mechanic, testified he saw Ruiz place a

box containing the parts on Velez's desk, stating"[g]et it done" and "[f]inish the

car up." Garcia videotaped Velez performing the work.

      B. Motorcycle Repair

      In 2003, Ruiz purchased a personal motorcycle for departmental use, with

the approval of the City's mayor, because the City did not have the funds to buy

the motorcycle. The motorcycle, registered and insured in Ruiz's name, was

stored in the police garage. It was used in parades, funerals, and special events




                                                                             A-5280-18
                                        3
related to Ruiz's duties as member of the police department. Ruiz testified he

"[n]ever" used the motorcycle for personal purposes.

      In April 2014, after Montalvo complied with Ruiz's request to research

and purchase fans, pipes, and tips for the police department's motorcycles,

Montalvo instructed Garcia to install some of the parts on Ruiz's motorcycle.

According to Garcia, while he was working on the department's motorcycles,

Ruiz asked him, "[w]hen [is] mine going to get done?" After Garcia completed

repairing Ruiz's motorcycle, Ruiz was pleased with the job.

      Ruiz later wrote a July 8, 2014 check, in the amount of $768, to the city

to cover the parts purchased by the city and installed in his motorcycle. This

was confirmed by Jill A. Goldy, the Chief Financial Officer for the City.1

      C. Buick Repair

      In the summer of 2014, an individual contacted Ruiz about problems with

the air conditioner in the individual's green Buick. Ruiz told Velez that a non-

municipal vehicle would be coming into the City garage to be looked at. Ruiz

asked Velez to inspect the vehicle's air conditioning system, and City equipment

was later used to repair the vehicle. Garcia observed Velez put anti-freeze in



1
  Goldy's testimony is not included in the transcripts included in the record; this
fact is adduced from the ALJ's initial decision.
                                                                             A-5280-18
                                        4
the vehicle.2      After reviewing security camera footage corroborating his

testimony, Garcia indicated that it was contrary to departmental policy to repair

personally owned vehicles. The footage also depicted the vehicle outside the

door of the police garage with a group of people, including Ruiz, standing

around it.

        D. Convenience Store Incident

        Sometime in 2015, Phil Terranova, a former City police captain who

managed the detective bureau, was dispatched with another officer to investigate

questionable activity at a local convenience store. 3 The store manager informed

him that individuals were not permitted to be in an area behind the store but that

a man identifying himself as a police detective went behind the store. In looking

behind the convenience store, Terranova noticed a fence with two holes in it,

providing a view of a street behind the store. Terranova was not aware of any

active investigations in that area and surmised the manager's description of the

man fit Ruiz. At the time, Ruiz was suspended without pay from the police




2
    Garcia was not aware if Ruiz asked Velez to put anti-freeze in the car.
3
  The approximate date was not disclosed in Terranova's testimony, but it was
prior to his retirement in 2016 and after Ruiz was suspended in December 2014.
                                                                              A-5280-18
                                         5
department and was required to turn in his police identification and badge as

well as his service weapon to the department.

      A subsequent investigation, including a surveillance video, revealed Ruiz

was going to the back of the store to look through the holes in the fence. After

learning that Ruiz's secretary lived on the street behind the fence, Terranova

informed her there were concerns that Ruiz was surveilling her home through

the fence holes.4 Carl Graham, Jr., a former City police lieutenant, who also

involved in the investigation, testified he was told by the convenience store

manager that the man displayed a badge and identified himself as a police

detective.

      After conferring with the Middlesex County Prosecutor's Office (MCPO),

Terranova obtained an arrest warrant and took Ruiz into custody on May 31,

2016. Found in one of Ruiz's rear pockets was a City police chief badge.

Employees at the convenience store gave statements indicating Ruiz used a

badge identifying himself as a police officer.

      E. Criminal Proceedings




4
  Terranova testified there were rumors in the police department that Ruiz and
his secretary were engaged in an intimate relationship.
                                                                          A-5280-18
                                        6
      On February 6, 2015, Ruiz was indicted by a Middlesex County Grand

Jury arising from the Buick repair with: second-degree official misconduct,

N.J.S.A. 2C:30-2(a), (b) (two counts); third-degree theft of services, N.J.S.A.

2C:20-8(b); and third-degree witness tampering, N.J.S.A. 2C:28-5(a)(1). A jury

acquitted him of all charges on September 20, 2016.

      On June 2, 2017, Ruiz was again indicted by a Middlesex County Grand

Jury based on the convenience store incident. He was charged with: fourth-

degree impersonating a law enforcement officer, N.J.S.A. 2C:28-8(b); fourth-

degree stalking, N.J.S.A. 2C:12-10(b); and a petty disorderly persons offense of

criminal trespass, N.J.S.A. 2C:18-3(b). A jury acquitted him of all charges on

July 19, 2018.

      F. Administrative Disciplinary Charges

      On December 15, 2014, Ruiz was served with a preliminary notice of

disciplinary action (PNDA) charging him with: conviction of a crime, N.J.A.C.

4A:2-2.3(a)(5); conduct unbecoming a public employee, N.J.A.C. 4A:2-

2.3(a)(6); misuse of public property, including motor vehicles, N.J.A.C. 4A:2 -

2.3(a)(8); and other sufficient cause, N.J.A.C. 4A:2-2.3(a)(12). These charges

were all based on the pending charge of third-degree theft brought by the MCPO.

Effective that same day, Ruiz was suspended with pay indefinitely.


                                                                          A-5280-18
                                       7
        A week later, on December 23, 2014, Ruiz was served with another

PNDA, charging him with the same causes set forth in N.J.A.C. 4A:2-2.3, based

on the pending charge of third-degree theft of services charge brought by the

MCPO. Ruiz was suspended without pay indefinitely effective December 16,

2014.

        On June 2, 2016, the City served Ruiz with a final notice of disciplinary

action (FNDA) terminating him due to: insubordination, N.J.A.C. 4A:2-

2.3(a)(2); conviction of a crime, N.J.A.C. 4A:2-2.3(a)(5); conduct unbecoming

a public employee, N.J.A.C. 4A:2-2.3(a)(6); misuse of public property,

including motor vehicles, N.J.A.C. 4A:2-2.3(a)(8); and other sufficient cause,

N.J.A.C. 4A:2-2.3(a)(12).      The FNDA also charged Ruiz with violating

"Department Rules & Regulations pertaining to conduct unbecoming of [a] Perth

Amboy Police Officer." The FNDA included a document detailing various

police departmental rules that Ruiz violated, for example, employees are

"prohibited from using any department property, equipment, consumable

supplies and other resources for personal business or pleasure" and required to

"present an image of personal integrity and dependability in order to have the

respect of the public." Ruiz appealed the FNDA to the Commission. Nearly




                                                                           A-5280-18
                                        8
three months later, in September 2016, Ruiz was acquitted of his first

indictment.

      Following Ruiz's acquittal of his second indictment in July 2018, the City

served Ruiz a second FNDA on August 29, 2018, charging him with:

insubordination, N.J.A.C. 4A:2-2.3(a)(2); conduct unbecoming a public

employee, N.J.A.C. 4A:2-2.3(a)(6); neglect of duty, N.J.A.C. 4A:2-2.3(a)(7);

misuse of public property, including motor vehicles, N.J.A.C. 4A:2-2.3(a)(8);

and other sufficient cause, N.J.A.C. 4A:2-2.3(a)(12). As with the prior FNDA,

Ruiz was charged with violating multiple departmental rules and regulations and

reiterated that Ruiz was terminated as of June 7, 2016. Ruiz appealed this FNDA

to the Commission. On November 19, 2018, Ruiz's appeal of both FNDAs were

consolidated by the ALJ for the purposes of a contested hearing.

      Following a three-day hearing, the ALJ issued an initial decision

recommending to the Commission that Ruiz's termination should be upheld. The

ALJ held that even though Ruiz was twice acquitted of criminal charges, the

City had the right to pursue disciplinary action against him premised on the

underlying conduct in the criminal charges. See In re Phillips, 117 N.J. 567,

575 (1990) ("[A] final judgment of conviction is essential to a finding of guilt

based on a departmental disciplinary charge of having violated the criminal law.


                                                                          A-5280-18
                                       9
The converse of that rule, however, does not apply.") (citation omitted); Sabia

v. City of Elizabeth, 132 N.J. Super. 6, 12 (App. Div. 1974) ("the absence of a

conviction, whether by reason of non[-]prosecution or even acquittal, bars

neither prosecution nor finding of guilt for misconduct in office in the

disciplinary proceedings"). The ALJ found that "[t]he testimony of the City's

witnesses was credible and compelling[,]" as "[e]ach was straightforward,

believable, and consistent." In contrast, she determined that Ruiz's testimony

was "lacking in credibility" and "was not straightforward or believable." She

noted that even Ruiz's own witness, O'Buck, contradicted Ruiz's testimony.

      Based on the testimony and documentary evidence, the ALJ made the

following findings:

               • Ruiz's personal motorcycle, which he insured and
                 kept in the police garage, was used for police
                 department functions: funerals, escorts, and
                 special events. Ruiz did not seek permission
                 from the City Administrator and the City's
                 insurance carrier to use the motorcycle for police
                 business.

               • Ruiz signed a March 13, 2014 City purchase
                 order for parts for police department motorcycles
                 that were installed on Ruiz's motorcycle. He later
                 reimbursed the City to cover the parts with a July
                 8, 2014 check in the amount of $768.

               • When Ruiz's Mustang broke down while he was
                 driving it during a Christmas parade, his personal

                                                                         A-5280-18
                                     10
                  mechanic O'Buck towed the vehicle and placed it
                  inside in the police garage bay area without
                  consulting with Ruiz. Ruiz subsequently
                  purchased parts for the vehicle and asked Velez
                  to repair the vehicle. After the vehicle was
                  repaired, Velez drove it to Ruiz's mother's home.

               • Employees were not permitted to use public
                 funds to purchase personal items nor permitted to
                 use a public purchase order for ordering personal
                 items.    Privately owned vehicles were not
                 permitted in the police garage.

               • Ruiz showed an employee of a convenience store
                 his police badge, to show that he was on official
                 police business. Because he was suspended at the
                 time, he should not have been in possession of his
                 badge.

The ALJ concluded that the charges of "conduct unbecoming of an employee,

insubordination[,] and other sufficient cause," as well as "the charges pertaining

to the violations of the Department's policies have been sustained." She held

the City proved the charge of misuse of public property by establishing that Ruiz

used taxpayer money to order parts for his personal motorcycle and used

municipal personnel and facilities to repair and store his personal property , the

Mustang. She held that the City proved the charges of insubordination, conduct

unbecoming of an employee, and other sufficient cause, by establishing that

Ruiz, while suspended, presented his badge to show he was a law enforcement

officer to the convenience store workers. The ALJ found, however, that the

                                                                            A-5280-18
                                       11
charge of neglect of duty was not established as there was no evidence, let alone

a preponderance of the evidence, that Ruiz failed to perform his job duties.

      Considering the seriousness of these charges and the high standard to

which law enforcement officers are held, the ALJ recommended that Ruiz's

termination was warranted. On June 26, 2019, the Commission "accepted and

adopted the Findings of Fact and Conclusion [set forth] in the . . . [ALJ's] initial

decision[,]" that the City's action in "removing [Ruiz] was justified."

                                        II.

      On appeal, Ruiz argues that the Commission erred in upholding his

termination because there was insufficient evidence to sustain the charges,

progressive discipline short of termination should have been employed, and he

was not served a PDNA before service of the second FDNA. Based on our

review of the record and applicable law, Ruiz's contentions lack sufficient merit

to warrant extensive discussion in a written opinion. R. 2:11-3(e)(1)(D) and (E).

We therefore affirm substantially for the reasons stated by the ALJ in her cogent

initial decision as adopted by the Commission. We add the following brief

comments.

      Appellate review of an administrative agency decision is limited. In re

Herrmann, 192 N.J. 19, 27 (2007). A "strong presumption of reasonableness


                                                                              A-5280-18
                                        12
attaches" to the Commission's decision. In re Carroll, 339 N.J. Super. 429, 437

(App. Div. 2001) (quoting In re Vey, 272 N.J. Super. 199, 205 (App. Div. 1993),

aff’d, 135 N.J. 306 (1994)). Therefore, we generally defer to final agency

actions, only "reversing those actions if they are 'arbitrary, capricious or

unreasonable or [if the action] is not supported by substantial credible e vidence

in the record as a whole.'" N.J. Soc'y for Prevention of Cruelty to Animals v.

N.J. Dep't of Agric., 196 N.J. 366, 384-85 (2008) (alteration in original) (quoting

Henry v. Rahway State Prison, 81 N.J. 571, 579-80 (1980)). We must defer

even if we would have reached a different result. In re Carter, 191 N.J. 474, 483

(2007) (citation omitted). It is not our role to second-guess or substitute our

judgment for that of the agency and, therefore, we do not "engage in an

independent assessment of the evidence as if [we] were the court of first

instance." In re Taylor, 158 N.J. 644, 656 (1999) (quoting State v. Locurto, 157
N.J. 463, 471 (1999)).

      It is without merit and disingenuous for Ruiz to contend that he could not

be found to be insubordinate for failing to turn in his badge when he was

suspended because he was not asked to do so.            As police chief, he was

responsible for enforcing the departmental rules, which included the

requirement that suspended police officers must turn in their badge and service


                                                                             A-5280-18
                                       13
weapon. Not doing so and using his badge to falsely represent that he was on

official police business at the convenience store was clearly unbecoming

conduct.    He also displayed conduct unbecoming by storing his personal

motorcycle in the police garage and having it and his Mustang repaired with

police department funds and by police department employees. Ruiz's later

reimbursement of the motorcycle parts' costs did not mitigate his use of public

funds or public employees for personal gain.

      Ruiz's assertion that dismissal was too severe a sanction under these

circumstances due to his unblemished twenty-five-year record is unpersuasive.

Our Supreme Court has held "the theory of progressive discipline [is not] a fixed

and immutable rule to be followed without question. Instead, it has recognized

that some disciplinary infractions are so serious that removal is appropriate

notwithstanding a largely unblemished prior record." Carter, 191 N.J. at 484.

Thus, "the question for the courts is 'whether such punishment is 'so

disproportionate to the offense, in the light of all the circumstances, as to be

shocking to one's sense of fairness.'" Ibid. (internal quotations and citation

omitted).    The doctrine of "progressive discipline is not a necessary

consideration when reviewing an agency head's choice of penalty when the

misconduct is severe, when it is unbecoming to the employee's position or


                                                                           A-5280-18
                                      14
renders the employee unsuitable for continuation in the position, or when

application of the principle would be contrary to the public interest." Herrmann,
192 N.J. at 33; see also Karins v. City of Atl. City, 152 N.J. 532, 554 (1998)

(quoting In re Emmons, 63 N.J. Super. 136, 140 (App. Div. 1960) (holding that

conduct unbecoming a police officer involves conduct that "has a tendency to

destroy public respect for municipal employees and confidence in the operation

of municipal services")). Furthermore, "police officers are different from other

public employees," City of Jersey City v. Jersey City Police Officers Benevolent

Ass'n, 154 N.J. 555, 572 (1998), and thus they "are held to higher standards of

conduct than other public employees[,]" In re Attorney General Law

Enforcement Directive Nos. 2020-5 and 2020-6, 465 N.J. Super. 111, 147 (App.

Div. 2020) (citing In re Disciplinary Procedures of Phillips, 117 N.J. 567, 577

(1990)). Considering our deferential review of the Commission's decisions,

Ruiz has not shown to us that his termination was shocking based upon his

offenses.

      Ruiz's contention that the City never issued a PNDA with respect to

alleged violations of department rules and regulations or to the criminal charges

in June 2016 is similarly without merit. We disagree with the City that because

the two separate indictments took over three years to resolve, it acted correctly


                                                                           A-5280-18
                                      15
in amending the FNDA and not issuing an additional PNDA against the

previously terminated Ruiz. Nevertheless, the procedural shortcoming was

inconsequential and did not prejudice Ruiz, as it was redressed through the

contested hearing before the ALJ. See Ensslin v. Twp. of N. Bergen, 275 N.J.

Super. 352, 361 (App. Div. 1994) ("[p]rocedural irregularities at the

departmental level are considered 'cured' by a subsequent plenary hearing at the

agency level."). Ruiz was well aware of the charges and the evidence that was

going to be used against him at the hearing because the same proofs were used

at his criminal trials. He thus had ample time to examine and evaluate the

evidence prior to the hearing before the ALJ.        Moreover, Ruiz had the

opportunity to cross-examine the City's witnesses and present his own witnesses.

See Mathews v. Eldridge, 424 U.S. 319, 333 (1976) (quoting Armstrong v.

Manzo, 380 U.S. 545, 552 (1965)). (noting that the "fundamental requirement

of due process is the opportunity to be heard 'at a meaningful time and in a

meaningful manner'"). Thus, any lack of process was cured by the hearings

before the ALJ.

                                      III.

      Finally, we address Ruiz contention that under N.J.A.C. 4A:2-2.7(a)(2),

he is entitled to back pay from the date he was acquitted of all the criminal


                                                                          A-5280-18
                                      16
charges against him—July 19, 2018—until the date of the ALJ's decision on

May 22, 2019. The City contends that because Ruiz was terminated, it could

not, and should not, have reversed its FNDA due to the fact he blatantly and

openly used taxpayer money for his own benefit. Because the issue of back-pay

entitlement was not determined by the Commission, we remand for it to decide

that issue in the first instance.

      Affirmed in part and remanded in part. We do not retain jurisdiction.




                                                                         A-5280-18
                                     17